Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
101 statutory category analysis of claims 1, 4:
Claims 1, 4 recite human activity such as,
Claim 1 recites “a display part worn by a participant,” the worn by a participant can be understood as an intended use of a display part.
Claim 4 recites “the participant views the mixed reality image displayed on the display part,” there participant is seated in the seat of the experience object caused to travel by the manipulation of the driver seated in the driver’s seat” can both be interpreted as intended use, since the claim recites a simulator with components as limitations and the act of using the components by the participant.
Therefore, the human activity recitation in claims 1, 4 can be interpreted as intended use and complies with 101 requirements and the claims are patent eligible.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
An image processing unit configured to provide the mixed reality image to the display part and generate the mixed reality image such that images captured by the first and second cameras are included in the mixed reality image in claim 1 and the image processing unit is later mentioned in claims 2, 6, 8, 10, 12, 16, 17-20.
The specification does not disclose sufficient structure such as a processor to perform the claimed function of a 35 U.S.C. §112(f) limitation, the claims 1, 2, 6, 8, 10, 12, 16, 17-20’s scope are not clear and amount to pure functional claim language.
furthermore, additional claim limitations evoke 112(f) are:
A driving unit installed on the main body to move the main body in claim 3.
The corresponding structure for the driving unit relates to a mixed reality simulator described in page 9, 2nd paragraph, of the instant application.
A steering unit provided on the main body to control a direction in which the main body is moved in claim 3.
The corresponding structure for the steering unit relates to a mixed reality simulator described in page 9, 3rd paragraph of the instant application.
A manipulation unit provided on the main body to control a direction in which the main body is moved.
The corresponding structure for the steering unit relates to a mixed reality simulator described in page 9, 3rd paragraph and FIG. 1 of the instant application.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “image processing unit” of claims 1-2, 6, 8, 10, 12, 16, 17-20 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because Page 3, line 3, discloses an image processing unit but does not have a clear definition nor a sufficient structure to perform the processing function; moreover, FIG. 2, character number 140 communicate with other parts through the communication module according to page 12, line 21, by wired or wireless communication, which is not integrated with the other parts to have a sufficient structure.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11, 12, 15, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oba Eiji (Foreign Patent Document “WO 2019-08-2774” hereinafter as “Eiji”)
Regarding claim 1, Eiji discloses a mixed reality-based experience simulator comprising (page 7, 3rd paragraph discloses a display device is used to output augmented reality which can be understood as the mixed reality as claimed): an imaging part installed on an experience object and including a first camera and a second camera configured to capture images in different viewpoints from the experience object (page 5, 2nd to last paragraph discloses FIG. 2 shows imaging devices; FIG. 2 is also included below which shows different viewpoints of cameras for different ranges, a, b, c, d; moreover, last paragraph of the same page discloses the imaging device acquires images from a vehicle; the vehicle can be understood as the experience object as claimed; therefore in FIG 2., the camera in front can be understood as the first camera and the camera in the rear of the vehicle can be understood as the second camera as claimed); a display part worn by a participant and configured to display a mixed reality image related to the experience object to the participant (page 7, 3rd paragraph discloses an output unit 106 which includes a display device which can be a wearable glasses-type display device worn by a passenger, the information displayed is the visual information [for example, image data according to 2nd paragraph of the same page] to the passenger of the vehicle and the device displays augmented reality); and an image processing unit configured to provide the mixed reality image to the display part and generate the mixed reality image such that images captured by the first and second cameras are included in the mixed reality image (page 7, 2nd paragraph discloses the visual information captured by the different imaging devices of a data acquisition unit 102; according to page 5, paragraphs 7-8, discloses the imaging devices of the data acquisition unit 102 includes devices of FIG. 2: 7910, 7912, 7914, 7916, 7918 which include the front and back cameras as first and second cameras as discussed previously; and the visual information is then supplied to the output unit 106 which includes the wearable display device as discussed above; therefore, output unit 106 which includes the display device can be understood as the image processing unit).
Regarding claim 2, Eiji discloses the mixed reality-based experience simulator of claim 1, further comprising a measurement sensor part installed on the experience object to measure an operating state of the experience object (page 6, 3rd paragraph discloses FIG. 1, the data acquisition unit 102 further includes various sensors installed on the vehicle to detect current position of the vehicle; moreover, 4th paragraph discloses sensors can detect information of the vehicle such as, sound of the vehicle interior; page 5, 4th to last paragraph discloses more information acquired from sensors of the data acquisition unit 102 such as, engine speed, acceleration; the information obtained from the sensors of the data acquisition unit can be understood as the operating state of the experience object as claimed), wherein the image processing unit generates the mixed reality image so that information measured by the measurement sensor part is included in the mixed reality image (page 7, 2nd paragraph discloses the data from the data acquisition unit 102 is supplied to the output unit 106 as discussed above in claim 1 which includes the display device; moreover, page 6, 2nd paragraph discloses the sensors’ detection results can be applied to the display of 3-D dimensional object display resulted from the images obtained from the different imaging device/cameras [1st paragraph of the same page]; therefore, the data from sensors are displayed in the display device)
	Regarding claim 3, Eiji discloses the mixed reality-based experience simulator of claim 1, wherein the experience object includes: a main body provided with a driver's seat and a plurality of seats (page 7, 2nd to last paragraph discloses the body system 110 includes a power seat which indicates a seat, the body can be understood as the main body; moreover, page 11, 2nd to last paragraph discloses “the driver’s seat or at a different seat from the driver’s seat” which indicates there is more than one seat of the body which can be understood as the whole body of the vehicle); a driving unit installed on the main body to move the main body (page 11, 6th paragraph discloses an acceleration/deceleration control unit 172 to perform acceleration/deceleration control of the vehicle which can be understood as the driving unit); a steering unit provided on the main body to control a direction in which the main body is moved (page 11, 3rd to last paragraph discloses a direction control unit 173 which performs direction control for realizing the operation of the vehicle); and a manipulation unit installed on the main body adjacent to the driver's seat so that the driving unit and the steering unit are manipulated by the driver seated in the driver's seat (page 2, 2nd to last paragraph further disclose the body includes a steering wheel; moreover, page 6, 4th paragraph discloses the seat and the steering wheel are near each other since the driver is sitting on the seat and holding the steering wheel; furthermore, page 7, 5th paragraph discloses the steering mechanism for adjusting the steering angle of the steering wheel is part of the drive system which can be understood as manipulation of the driver to cause the vehicle to travel as claimed).
	Regarding claim 4, Eiji discloses the mixed reality-based experience simulator of claim 3, wherein the participant views the mixed reality image displayed on the display part (page 7, 3rd paragraph discloses a wearable display device as discussed in claim 1 which is worn by a passenger to display augmented reality to provide the driver’s field of vision which indicates the state of driving) in a state in which the participant is seated in the seat of the experience object that is caused to travel by manipulation of the driver seated in the driver's seat (page 6, 4th paragraph discloses an indication of the presence of a driver when the driver is seating on the seat and holding the steering; moreover, page 7, 5th paragraph discloses the steering mechanism for adjusting the steering angle of the steering wheel is part of the drive system which can be understood as manipulation of the driver to cause the vehicle to travel as claimed; steering wheel controlling of the driver can be understood as the manipulation of the driver as claimed).
	Regarding claim 5, Eiji discloses the mixed reality-based experience simulator of claim 3, wherein the mixed reality image is an image related to a first-person view in a forward direction of the experience object from the driver's seat (page 7, 3rd paragraph discloses the augmented reality shows the visual information [images] in the driver’s field of vision [first-person view]; since the display device to show the images captured by the cameras; it shows the imaged captured by the front camera would be understood as the forward direction of the vehicle as claimed according to page 7, 2nd paragraph and page 6, 1st paragraph).
	Regarding claim 6, Eiji discloses the mixed reality-based experience simulator of claim 5, wherein the image processing unit generates the mixed reality image such that an image in a rearward direction of the experience object is included in the mixed reality image (page 7, 2nd paragraph discloses an output control unit 105 to generate output signals including visual information captured by the imaging devices; moreover, page 6 1st paragraph discloses the imaging device is located in the front of the vehicle).

    PNG
    media_image1.png
    977
    672
    media_image1.png
    Greyscale

Eiji’s figure 2
Regarding claim 7, Eiji discloses the mixed reality-based experience simulator of claim 6, wherein the first camera captures the image in the forward direction of the experience object, and the second camera captures the image in the rearward direction of the experience object (as discussed above in claims 1, 5, 6, the display image show the visual information captured by the imaging devices of figure 2; where the imaging devices are located in front and rear of the vehicle and capture images of corresponding views according to 7, 2nd paragraph and page 6, 1st paragraph).
Regarding claim 8, Eiji discloses the mixed reality-based experience simulator of claim 7, wherein the image processing unit generates the mixed reality image in which the image captured by the first camera and the image captured by the second camera overlap each other (page 6, 1st paragraph discloses the image data captured by the imaging devices which means images captured by the cameras are overlaid to display the peripheral portion of the plan captured; overlaying of images indicates overlapping).
Regarding claim 11, Eiji discloses the mixed reality-based experienced simulator of claim 8, wherein the mixed reality image includes at least one side mirror object for displaying an image of a left rear side range or a right rear side range of the main body (page 6, 1st paragraph further discloses the imaging range b and c indicate the imaging ranges of the imaging devices 7912 and 7914 provided on the side mirrors according to FIG. 2 which includes the views of the side cameras which are input to the output device as discussed above in claim 1 is shown in augmented reality).
Regarding claim 12, Eiji discloses the mixed reality-based experienced simulator of claim 11, wherein the image processing unit generates the mixed reality image such that the image of the left rear side range and the right rear side range of the main body among the images captured by the second camera are displayed on the side mirror object (page 6, 1st paragraph discloses, the imaging ranges b and c [shown in FIG. 2] indicate the imaging ranges of the imaging devices 7912 and 7914 provided on the side mirrors; which indicates the images captured by the imaging devices 7912 and 7914 also shown on the side mirrors and the images captured by 7912 and 7914 are shown on the display device; therefore, the side mirrors shows the augmented reality images of 7912 and 7914 as discussed in claim 1).
Regarding claim 15, Eiji discloses the mixed reality-based experienced simulator of claim 5, wherein the display part includes: a wearing member worn on a head of the participant (page 7, 3rd paragraph discloses the wearable display worn by a passenger); and a display module installed on the wearing member corresponding to a field of view of the participant to output the mixed reality image (page 7, 3rd paragraph further discloses the display device to output visual information of the driver’s field of vision and having augmented reality).
Regarding claim 18, Eiji discloses the mixed reality-based experienced simulator of claim 2, wherein the measurement sensor part is provided with a motion detection sensor installed on the experience object to detect a motion of the experience object and provides the image processing unit with information regarding the measured motion as regarding the operating state of the experience object (page 9, 5th paragraph discloses the data acquisition unit 102 includes various sensors to detect the state of the vehicle such as rotational speed of the wheel, the data from the unit 102 is used for augmented reality image generation to be displayed on the display device as discussed above in claim 1; moreover, page 6, 2nd paragraph discloses the sensors’ detection results can be applied to the display of 3-D dimensional object display resulted from the images obtained from the different imaging device/cameras [1st paragraph of the same page]; therefore, the state of the vehicle such as rotational speed of the wheel can be understood as the motion of the experience object as claimed, and its sensor can be understood as the motion sensor as claimed).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oba Eiji (Foreign Patent Document “WO 2019-08-2774” hereinafter as “Eiji”) in view of Kyu Hwang Cho (“US 2014/0327775 A1” hereinafter as “Cho”)
Regarding claim 9, Eiji discloses the mixed reality-based experienced simulator of claim 8, wherein the mixed reality image includes a rear-view that displays an image in a direction toward a rear center range of the main body (FIG. 2 shows the rear camera 7916 to capture the rear range of FIG. 2 according to page 6, 1st paragraph, which includes the image in a direction toward a rear center range of the main body which is shown on as augmented reality of the output unit 106 as discussed previously in claim 1). However, Eiji does not explicitly discloses the rear-view mirror object that displays the image.
In the same field of augmented/mixed reality display device (abstract, Cho). Cho discloses a rear-view mirror object that displays an image in a direction toward a rear center range of the main body (Fig. 7 shows the rearview mirror which shows the rearview range according to [0039] and FIG. 1; moreover, [0048] discloses the rearview mirror/auto mirror [0004 discloses rear-view mirror is the auto mirror] is used to display a mixed reality; furthermore, [0086] discloses the mixed reality includes graphic of virtual road signs and self-generated alerts; therefore, the image of one of the virtual road signs can be understood as the rear-view mirror object which shows the image of an object in the rearward direction of the vehicle including rear-center range of the main body).
Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Eiji’s rear camera to capture the images of rear view of the vehicle as a mixed reality image and be shown on a rear-view mirror the object that is detected as part of the mixed reality image by Cho to arrive at the claimed invention discussed above. Such a modification is the result of combing prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to enable mirrorless driving which uses automotive mirrors including the rearview mirror displaying mixed reality image and enhance driving safety (abstract, Cho).
Regarding claim 10, Eiji discloses the mixed reality-based experienced simulator of claim 9, wherein the image processing unit generates the mixed reality image such that an image, among the images captured by the second camera, that is related to a region corresponding to the rear center range of the main body is displayed (page 6, 1st paragraph, discloses the imaging device 7916 [second camera as discussed above in claim 1] show the images of imaging range d in FIG. 2 which includes the rear center range of the vehicle as claimed as the input data for the output unit 106 for displaying of augmented reality as discussed previously; moreover, page 6, 1st paragraph discloses the camera 7916 as discussed above in claim 9 which is for displaying of 3-D display surrounding the vehicle including the rear center of the vehicle). However, Eiji does not explicitly discloses the rear-view object is a mirror object.
In the same field of augmented/mixed reality display device (abstract, Cho). Cho discloses among the images captured by the second camera, that is related to a region corresponding to the rear center range of the main body is displayed on the rear-view mirror object (Fig. 7 shows the rearview mirror which shows the rearview range according to [0039] and FIG. 1 as discussed above in claim 9 is used to display a mixed reality; furthermore, [0086] discloses the mixed reality includes graphic of virtual road signs and self-generated alerts; furthermore, [0086] and [0087] disclose the generated citations such as “virtual on-screen delineator posts” which can cover the instances of when a virtual road sign is detected [the rear-view mirror object as discussed in claim 9 above], then the augmented reality including the generated post as part of the virtual reality image is shown on the detected road sign image to indicate the presence of the object and alert driver; therefore the virtual road sign can be understood as the rear-view mirror object and the post/alert shown on the image of the sign can be understood as the mixed reality image displayed on the virtual road sign as claimed). 
Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Eiji’s rear camera to capture the images of rear view of the vehicle as a mixed reality image and be shown on a rear-view mirror the object that is detected as part of the mixed reality image by Cho to arrive at the claimed invention discussed above. Such a modification is the result of combing prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to enable mirrorless driving which uses automotive mirrors including the rearview mirror displaying mixed reality image and enhance driving safety (abstract, Cho).
Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oba Eiji (Foreign Patent Document “WO 2019-08-2774” hereinafter as “Eiji”) in view of Kim So Young (Foreign Patent Document “KR 10-2018-0013162” hereinafter as “Young”)
Regarding claim 13, Eiji discloses the mixed reality-based experienced simulator of claim 7, wherein the first camera is installed in front of the experience object and images a region with respect to an installation position on the experience object (page 5, 2nd to last paragraph discloses FIG. 2 shows imaging devices as discussed above in claim 1; FIG 2., the camera in front can be understood as the first camera which is located at the front nose of the vehicle to capture front imaging range). However, Eiji does not explicitly disclose the first camera is installed in front of the experience object and images a region of 360 degrees.
In the same field of augmented reality device ([0200], Young), Young discloses a camera is installed in front of the experience object and images a region of 360 degrees ([112] discloses the camera unit 210 can acquire front images of the vehicle which includes a plurality of cameras capturing omni-directional images which can be understood as the 360 degree of view as claimed).
Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Eiji’s front camera to capture images of the front the vehicle which is located at the front nose of the vehicle to capture images of 360 degree for mixed reality image as taught by Fukase to arrive at the claimed invention discussed above. Such a modification is the result of combing prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to acquire omni-directional peripheral images ([0112], Young).
Regarding claim 14, Eiji discloses the mixed reality-based experienced simulator of claim 7, wherein the first camera is installed behind of the experience object and images a region with respect to an installation position on the experience object (page 5, 2nd to last paragraph discloses FIG. 2 shows imaging devices as discussed above in claim 1; FIG 2., the camera in rear region can be understood as the second camera which is located at the rear center of the vehicle to capture front imaging range d). However, Eiji does not explicitly disclose the first camera is installed behind of the experience object and images a region of 360 degrees.
In the same field of augmented reality device ([0200], Young), Young discloses a camera is installed behind of the experience object and images a region of 360 degrees ([112] discloses the camera unit 210 can acquire rear images of the vehicle which includes a plurality of cameras capturing omni-directional images which can be understood as the 360 degree of view as claimed).
Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Eiji’s front camera to capture images of the front the vehicle which is located at the rear center of the vehicle to capture images of 360 degree for mixed reality image as taught by Fukase to arrive at the claimed invention discussed above. Such a modification is the result of combing prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to acquire omni-directional peripheral images ([0112], Young).
Claim 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oba Eiji (Foreign Patent Document “WO 2019-08-2774” hereinafter as “Eiji”) in view of Robert Jerauld (“US 2014/0118225 A1” hereinafter “Jerauld”)
Regarding claim 16, Eiji discloses the mixed reality-based experienced simulator of claim 5, further comprising a head detection sensor installed on the display part or the experience object to detect motion of the head of the participant wearing the display part (page 6, 4th paragraph discloses a sensor for detecting information of the driver to detect head posture behavior and eye and gaze of the driver; moreover, page 8, 3rd to last paragraph discloses the detection can detect the gaze direction of the driver). However, Eiji does not explicitly disclose wherein the image processing unit changes a viewpoint of the mixed reality image to correspond to a gaze change of the participant wearing the display part on the basis of detection information received from the head detection sensor and provide the mixed reality image in which the viewpoint is changed.
 In the same field of mixed reality display device (title, Jerauld), Jerauld discloses an image processing unit changes a viewpoint of the mixed reality image to correspond to a gaze change of the participant wearing the display part ([0129] discloses when the gaze of the wearer is detected, the change in gaze is detected and the device display changes focus accordingly to what the wearer is focusing on an subject of focus which can be understood as changing in viewpoint of the mixed reality to correspond to a gaze change as claimed; moreover, gaze is detected by a detection element according to [0083]) on the basis of detection information received from the head detection sensor and provide the mixed reality image in which the viewpoint is changed (the gaze is detected by a gaze detection device as discussed previously, and the gaze detection is used to determine the change of focus to be displayed on the display device according to [0129]).
Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Eiji’s gaze detection sensor to detect gaze changes of the wearer to display the mixed reality image accordingly to the gaze changes to display the change in viewpoint of the wearer as taught by Jerauld to arrive at the claimed invention discussed above. Such a modification is the result of combing prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to accurately analyze the subject of focus accordingly to the wear’s gaze change ([0129], Jerauld).
Regarding claim 19, Eiji discloses the mixed reality-based experienced simulator of claim 15, further comprising a head detection sensor installed on the display part or the experience object to detect motion of the head of the participant wearing the display part (page 6, 4th paragraph discloses a sensor for detecting information of the driver to detect head posture behavior and eye and gaze of the driver; moreover, page 8, 3rd to last paragraph discloses the detection can detect the gaze direction of the driver). However, Eiji does not explicitly disclose wherein the image processing unit changes a viewpoint of the mixed reality image to correspond to a gaze change of the participant wearing the display part on the basis of detection information received from the head detection sensor and provide the mixed reality image in which the viewpoint is changed.
 In the same field of mixed reality display device (title, Jerauld), Jerauld discloses an image processing unit changes a viewpoint of the mixed reality image to correspond to a gaze change of the participant wearing the display part ([0129] discloses when the gaze of the wearer is detected, the change in gaze is detected and the device display changes focus accordingly to what the wearer is focusing on an subject of focus which can be understood as changing in viewpoint of the mixed reality to correspond to a gaze change as claimed; moreover, gaze is detected by a detection element according to [0083]) on the basis of detection information received from the head detection sensor and provide the mixed reality image in which the viewpoint is changed (the gaze is detected by a gaze detection device as discussed previously, and the gaze detection is used to determine the change of focus to be displayed on the display device according to [0129]).
Thus, it would have been obvious for a person of ordinary skill in the art before the effective filing date to modify Eiji’s gaze detection sensor to detect gaze changes of the wearer to display the mixed reality image accordingly to the gaze changes to display the change in viewpoint of the wearer as taught by Jerauld to arrive at the claimed invention discussed above. Such a modification is the result of combing prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to accurately analyze the subject of focus accordingly to the wear’s gaze change ([0129], Jerauld).
Claims 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oba Eiji (Foreign Patent Document “WO 2019-08-2774” hereinafter as “Eiji”) in view of Rajesh Poornachandran et al. (“US 2019/0049950 A1” hereinafter as “Poornachandran”)
regarding claim 17, Eiji discloses the mixed reality-based experienced simulator of claim 2, wherein the experience object is a transportation device that is caused to travel by manipulation of a driver, wherein the measurement sensor part is provided with a scanner provided on the experience object to collect travelling information of the experience object (page5, 6th paragraph discloses an acceleration sensor which belongs to the data acquisition unit 102 of claim 1 which includes different sensors as claimed) to acquire the travelling information of the experience object and provides the image processing unit with the travelling information as information regarding the operating state of the experience object (page5, 6th paragraph discloses the acceleration sensor which indicates the operation amount of an accelerator pedal which can be understood as the traveling information of the vehicle as claimed which indicates an operating state of the vehicle as claimed; moreover, according to page 17, 1 paragraph, discloses the circuit of figure 14 which is the operation control unit 141 of the whole system 100 which includes the data acquisition unit 102 [paragraph 25]; therefore, it can be understood that the operation control unit 141 is the circuit for operating and processing of the sensor data is used in this prior art). Eiji does not discloses the measurement sensor part is provided with a scanner connector that is connected to an on-board diagnostic (OBD).
In the same field of mixed reality simulator (title, Poornachandran), Poornachandran discloses a measurement sensor part is provided with a scanner connector that is connected to an on-board diagnostic OBD ([0054] discloses the vehicle sensors data are processed by an on-board diagnostic OBD)
Thus, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Eiji’s operation control unit circuit to process sensor data to include Poornachandran’s on-board diagnostic to process sensor data because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Eiji’s operation control unit circuit and Poornachandran’s on-board diagnostic (OBD) perform the same general and predictable function, the predictable function being process sensor data. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of Eiji’s operation control unit circuit by replacing it with Poornachandran’s on-board diagnostic (OBD). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. The motivation for the proposed modification would have been to process the sensor data and present mixed reality runtime in real time (Poornachandran, [0053]). 
Regarding claim 20, Eiji discloses the mixed reality-based experienced simulator of claim 17, wherein the measurement sensor part is provided with a motion detection sensor installed on the experience object to detect a motion of the experience object and provides the image processing unit with information regarding the measured motion as regarding the operating state of the experience object (page 9, 3rd paragraph discloses the vehicle state detection unit 143 detects the state of the vehicle and supplies the data to a situation recognition unit 153 which is used to detect information outside-of-vehicle according to page 8, 4th paragraph; moreover, page 5, 7th paragraph discloses the data acquisition unit 102 obtains information outside of the vehicle which is the information from the recognition unit 153 which is then supplied to the output unit 106 as discussed in claim 1 as the information for the augmented reality display).
Pertinent Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2017018844 A1: autonomous vehicle, no head worn display but images shown on windows/screens.
Augmented and Mixed Reality as a tool for evaluation of Vehicle Active Safety Systems: head tracking sensor for driving system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HAU CAI whose telephone number is (571)272-9424. The examiner can normally be reached M-F 8:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HAU CAI/               Examiner, Art Unit 2663                                                                                                                                                                                         
/CLAIRE X WANG/
Supervisory Patent Examiner, Art Unit 2663